



COURT OF APPEAL FOR ONTARIO

CITATION: Watto v. Immigration Consultants of Canada
    Regulatory Council, 2019 ONCA 683

DATE: 20190903

DOCKET: M50560 (C66645)

Lauwers, van Rensburg and Roberts JJ.A.

BETWEEN

Muhammad Watto,
    Professional Development and Legal Education Society and Legal and Professional
    Education College Ltd.

Applicants (Appellants)

and

Immigration Consultants of Canada Regulatory
    Council

Respondent

AND BETWEEN

Muhammad Watto

Applicant (Appellant)

and

Immigration Consultants
    of Canada Regulatory Council

Respondent

Muhammad Watto, in person

Glynnis Hawe, for the respondent

Heard and delivered orally: August 29, 2019

On motion for review
    of the chambers order of a single judge of this court, dated June 18, 2019.

ORAL ENDORSEMENT

[1]

The motion judge did not err in dismissing the appellants request to
    file a 60-page factum. The
Rules of Civil Procedure
require parties
    factums to be concise statements of fact, law and argument. The maximum length
    is 30 pages. It is only in exceptional circumstances, that are not present
    here, that this court will permit a longer factum to be filed.

[2]

In our view, the appellants should be able to deal with the relevant
    issues on this appeal in a 30-page factum. In particular, the appellants
    statement of the facts is not concise and could be considerably shortened.

[3]

Accordingly, we dismiss the appellants motion to review the motion
    judges order.

[4]

As the respondent did not claim its costs of this motion, we order that
    there be no costs of this motion.

P.
    Lauwers J.A.

K.
    van Rensburg J.A.

L.B.
    Roberts J.A.


